DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a silicon negative electrode sheet, classified in H01M 2004/027, claims 13-19 and 20, drawn to a lithium ion battery, classified in H01M 4/134.
II. Claims 9-12 and 21, drawn to a method for of manufacturing a silicon negative electrode sheet, classified in H01M 4/1395.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
Independent claims 1, 13, and 20 claim a silicon negative electrode sheet comprising a current collector, at least two active coatings containing negative active materials coated over the current collector, wherein through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the active coatings. It is noted that the claim language, “…sequentially coated…” is product-by-process language and that such claim limitations are only See MPEP 2113 §I. Thus, the claim is interpreted as meaning two coatings (i.e., two distinct layers) are coated (i.e., disposed) over the current collector.
As one example, in the instant case, it is believed that the product of independent claims 1,  13 and 20 could possibly be made by an additive manufacturing process whereby negative active materials comprising silicon may be selectively deposited, and thus creating a layer of deposited negative active materials where through-holes as claimed are present. Accordingly, Invention I (the products) as claimed can be made by another and materially different process from that of Invention II (the method). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In view of the above, Inventions I and II have acquired a separate status in the art in view of their different classification and would present a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
During a telephone conversation (voicemail) with Feng Ma (Reg No.: 58,192) on December 22, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8, 13-19 and 20. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 6 and 18 are objected to for improper English for reciting, “wherein number of layers of the at least two active coatings…” (emphasis added). Claims 6 and 18 should recite an indefinite article before the claim term, i.e., “wherein a number of layers of the at least two active coatings…”
Claim Interpretation
Claims 1 and 13 require, “at least two active coatings containing negative active materials sequentially coated over the current collector” (emphasis added). Claims 5 and 17 also recite, “…made from active slurry…” Due to these claim terms, the claims are interpreted as product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (MPEP 2113, emphasis added). Thus, the claims are structurally interpreted as meaning at least two active layers (e.g., a film, a coating, etc.) containing negative active materials are deposited over the current collector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite, “…a maximum thickness of the active coating is determined according to a granularity index of the graphite materials contained in the at least two active coatings” (emphasis added). The scope of these claims are unclear because it is unclear how the maximum thickness is related to the granularity index. Furthermore, [0024]-[0026] of the instant specification discuss this limitation but do not provide any further guidance on how to relate the granularity index to the maximum thickness. Accordingly, the skilled person would not be able to ascertain the scope (i.e., the relationship between the maximum thickness and the granularity index) of claims 4 and 16. For at least these reasons, claims 4 and 16 are indefinite.
Given that the claim is unclear and the specification does not provide further guidance to the relationship between the maximum thickness and the granularity index, the claim is simply interpreted as meaning that each active coating has a thickness. It is suggested that Applicant cancel the offending subject matter of claims 4 and 16, or provide a suitable amendment that renders the claim scope definite. Claim 8 is similarly rejected for its dependency on claim 4. 
Claims 5 and 17 recite, “a mass content of the bonding agent contained in an active coating with high silicon content in the active slurry is higher than a mass content of the bonding agent contained in an active coating with low silicon content in the active slurry” (emphasis added). Due to the terms, “an active coating” it is unclear if the, “active coating(s)” refer to the earlier recited, “at least two active coatings” of claim 1. For at least these reasons, claims 5 and 17 are indefinite.
Claims 5 and 17 additionally recite the terms, “high silicon content” and “low silicon content.” It is believed that the intention of the terms was to compare a first active coating’s silicon 
In view of the above deficiencies, it is suggested that Applicant amend the claim to recite, “a first active coating and a second active coating of the at least two active coatings are made from active slurry, wherein the first active coating has a first silicon content and the second active coating has a second silicon content, the first silicon content being greater than the second silicon content… a mass content of the bonding agent, contained in the first active coating… is higher than a mass content of the bonding agent, contained in the second active coating…”
Claims 6 and 18 recite, “wherein [a] number of layers of the active coatings is less than or equal to 5.” The coinciding use of the terms, “layer” and “active coatings” is unclear. For instance, it’s unclear if one layer is equal to one active coating, or if one layer could have multiple active coatings. Furthermore, claims 7 and 19 (which depend from claims 6 and 18, respectively) recite, “a first active coating… a second active coating…” etc. It is unclear if the first through fifth active coatings recited in the claims mean to refer to the first through fifth “layers” recited earlier in the claim. For at least these reasons, claims 6-7 and 18-19 are indefinite.
It is suggested that Applicant clarify the claim by amending the term, “layer” to recite, “coating” or vice-versa, such that the claim language is consistent.
Claim 20 recites numerous terms that lack antecedent basis. There is insufficient antecedent basis for the following limitations in the claim:
 “the silicon materials” (believed to be the “negative active materials”);
“the silicon particles”; and
“the silicon negative electrode” (should recite, “the silicon negative electrode sheet”).
Claim 20 recites numerous relative term which renders the claim indefinite. The following terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention:
“configured to improve conductivity of the current collector based on high electronic conductivity” (emphasis added);
“large lithium ion diffusion coefficient”;
“small volume change of laminated structure before and after lithium intercalation” (emphasis added);
“high lithium intercalation capacity”;
“low lithium intercalation potential”;
“reducing volume expansion of the silicon materials and improving conductivity of the silicon negative electrode sheet” (emphasis added);
“[the through holes are arranged] to increase porosity of the silicon negative electrode sheet” (emphasis added);
“improving liquid holding capacity of the silicon negative electrode sheet”;
“reducing ion transmission distance during charging and discharging”;
“improving charging capacity of the silicon negative electrode”.
In view of the deficiencies provided above, claim 20 is interpreted as follows:
A lithium ion battery comprising:
the silicon negative electrode sheet of claim 1;

(a) facilitating storage of electrolyte;
(b) forming gaps between silicon material particles of the silicon negative electrode sheet; and
(c) providing a buffer space periodic expansion inside the silicon material particles;
wherein the negative active materials contain graphite materials and form a graphite mesh structure to fix silicon particles.
It is suggested that Applicant amend the claim to remove the relative terms listed above and correct the antecedent basis issues. As one suggestion, Applicant may amend the claim to reflect the interpretation of the claim given above. Alternatively, Applicant may cancel claim 20 (e.g., due to the extensive amendments needed to bring it into conformance) and submit a new claim that reflects the interpretation of claim 20 given above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’708 (CN101847708A). CN101847708A was provided in an IDS. A machine translation of the specification of CN’708 accompanies this Action.
Regarding claims 1 and 13, CN’708 teaches a silicon negative electrode sheet (“…negative electrode current collector and a silicon film deposited on the surface of the negative electrode current collector” ([0012])), comprising:
a current collector (negative electrode current collector ([0012])); and 
at least two active coatings containing negative active materials sequentially coated over the current collector (“[a]t least two layers are deposited on at least one of the two surfaces of the negative electrode current collector” ([0012])); 
wherein through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the active coatings (“it is preferable that at least one layer of silicon film has through holes” ([0016]); [0019] describes the through hole forming process that would result in the through holes being formed along the thickness direction of the silicon films; holes are arranged at a density of 2 holes/mm2 by “punching” (believed to be a mistranslation of the term, “pulsing”) with a laser ([0037]) in an embodiment which is held to meet the “arranged at intervals” limitation).  
Regarding claim 13, claim 13 differs from claim 1 in that the silicon negative electrode sheet is incorporated into a lithium ion battery. CN’708 teaches a lithium ion battery (“lithium ion secondary battery containing the negative electrode sheet” ([0002])), comprising the silicon negative electrode sheet as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN’708 (CN101847708A). 
Regarding claims 2 and 14, CN’708 teaches the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as described above. CN’708 does not teach wherein the through holes of adjacent active coatings are arranged in a staggered form. However, as shown below, it would have been obvious to try to produce the silicon negative electrode sheet of claim 1 wherein the through holes of adjacent active coatings are arranged in a staggered form.
CN’708 teaches that it is well known in the art that one of the difficulties in producing an anode comprising silicon is that during charge/discharge cycles, the forming and decomposition of the Li-Si material in the anode is accompanied by a huge volume change, which causes mechanical problems ([0004]).
CN’708 further teaches that through holes in the silicon film can buffer the volume expansion of the silicon material ([0016]). Thus, through holes were identified as a potential solution to the recognized problem before the effective filing date of the claimed invention. 
Regarding the arrangement of the through holes, see rejection of claim 1 above: CN’708 produces the through holes by “punching” (believed to be a mistranslation of “pulsing”) with a laser which is held to meet the, “arranged at intervals” limitation of claim 1. In producing the through holes at arranged intervals, there would have been a finite number of potential arrangements of the through holes: (1) wherein the through holes are staggered between the at least two layers, (2) wherein the through holes overlap, or (3) a combination of the two arrangements (which would also meet the claimed limitation).

Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as taught by CN’708 as described above, wherein the through holes of adjacent active coatings are arranged in a staggered form. See MPEP 2143 §I.E.
Claims 1-4, 6, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN’857 (CN108550857A) in view of CN’708 (CN101847708). CN’857 was cited in an IDS. A machine translation of CN’857 accompanies this Action. Note that paragraph numbers were added to the machine translation for ease of reference.
Regarding claims 1 and 13, CN’857 teaches a silicon negative electrode sheet (a negative electrode sheet having a gradient silicon content, [005]), comprising: 
a current collector (a copper foil, [005]); and 
at least two active coatings containing negative active materials (“an anode active material distributed on the copper foil” ([005]); “the active material coating layer comprises a low silicon content negative electrode coating layer, a high silicon content negative electrode coating layer” ([006])).
CN’857 does not teach wherein through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the active coatings. 
However, CN’708 relates to lithium ion batteries having a silicon-containing anode and is thus analogous art to CN’857. CN’708 teaches the deficient limitations wherein through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the 2 ([0037]) in one instance which is held to meet the “arranged at intervals” limitation).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the silicon negative electrode sheet of claim 1 as taught by CN’857 with that of CN’708, such that through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the active coatings. The skilled person would have been motivated to do so in order to buffer the volume expansion of the silicon material between charge/discharge cycles ([0004], [0016]).
Claim 13 differs from claim 1 in that claim 13 incorporates the silicon negative electrode sheet of claim 1  into a lithium ion battery. CN’857 teaches a lithium ion battery ([001]), and CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 1 as described above. Thus, it would have similarly been obvious for the same reasons given above to have modified the lithium ion battery of claim 13 as taught by CN’857 with that of CN’708, such that through holes are formed along a thickness direction of the active coatings and are arranged at intervals over the active coatings.
Regarding claims 2 and 14, CN’857 in view of CN’708 teaches the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13. CN’708, which is relied upon for the through holes limitation, does not teach wherein the through holes of adjacent active coatings are arranged in a staggered form. However, as shown below, it would have been obvious to try to produce the silicon negative electrode sheet of claim 1 wherein the through holes of adjacent active coatings are arranged in a staggered form.

CN’708 further teaches that through holes in the silicon film can buffer the volume expansion of the silicon material ([0016]). Thus, through holes were identified as a potential solution to the recognized problem before the effective filing date of the claimed invention. 
Regarding the arrangement of the through holes, see rejection of claim 1 above: CN’708 produces the through holes by “punching” (believed to be a mistranslation of “pulsing”) with a laser which is held to meet the, “arranged at intervals” limitation of claim 1. In producing the through holes at arranged intervals, there would have been a finite number of potential arrangements of the through holes: (1) wherein the through holes are staggered between the at least two layers, (2) wherein the through holes overlap, or (3) a combination of the two arrangements (which would also meet the claimed limitation).
It is believed that the skilled person could have pursued any of the three potential solutions identified above with a reasonable expectation of succeeding in reducing the volume change between charge/discharge cycles based on the teachings of CN’708.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as taught by CN’857 in view of CN’708, wherein the through holes of adjacent active coatings are arranged in a staggered form. See MPEP 2143 §I.E.
Regarding claims 3 and 15, CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as described above. CN’857 also 
Regarding claims 6 and 18, CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as described above. CN’857 also teaches wherein number of layers of the at least two active coatings is less than or equal to 5 (CN’857 teaches two layers, see [003]).
Claims 4-5, 8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN’857 (CN108550857A) in view of CN’708 (CN101847708), as applied to claims 1 and 13 above, and further in view of Abdelsalam (US20150280221A1).
Regarding claims 4 and 16, CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as described above. CN’857 also teaches wherein the negative active materials contain graphite materials (“…containing a silicon carbon composite material…” (emphasis added, [005])). CN’857 does not explicitly teach that the carbon material is graphite. However, graphite is a common carbon material used for the intercalation of lithium ions and the skilled person would have been motivated to select graphite (a species) from the carbon (a genus) disclosed by CN’857. See MPEP 2144.08.
	Nonetheless, Abdelsalam teaches wherein the negative active materials contain graphite materials:
“[0050] Optionally, doped or undoped silicon is the major active component of the second composite electrode layer and active carbon is the major and graphite… [0052] Optionally the graphite comprises natural or synthetic graphite. Optionally the graphite is provided in the form of flakes, meso-carbon micro-beads and massive artificial graphite. Small, medium and large carbon flakes may optionally be utilized. (emphasis added, Abdelsalam, [0050]- [0052])

Thus, Abdelsalam similarly teaches carbon as a genus (active carbon) where graphite is a species of the genus. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have modified the negative silicon electrode sheet of claim 1 or the lithium ion battery of claim 13 as taught by CN’857 in view of CN’708 as described above, wherein the negative active materials contain graphite materials. The skilled person would have been motivated to do so in order to produce an anode having the advantages of high capacity and a large number of charge/discharge cycles of both silicon and graphite (Abdelsalam, [0110]).
As noted above in the §112 rejections, the limitation, “a maximum thickness of the active coating is determined according to a granularity index of the graphite materials contained in the at least two active coatings” is indefinite.
Regarding claims 5 and 17¸ CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as described above. CN’857 also teaches wherein the at least two active coatings are made from active slurry (“[a] low content negative electrode slurry… mixing, to obtain a high silicon content negative electrode slurry” ([027])) containing a conductive agent (“carbon nanotubes are used as a conductive carbon” ([027])), a bonding agent (styrene-butadiene rubber, [027]), a thickener (sodium carboxymethyl 
CN’857 in view of CN’708 does not teach wherein a mass content of the bonding agent contained in an active coating with high silicon content in the active slurry is higher than a mass content of the bonding agent contained in an active coating with low silicon content in the active slurry.
However, Abdelsalam teaches a layered electrode (abstract) comprising silicon materials ([0056]) and is thus analogous art to CN’857 and CN’708. Abdelsalam teaches the deficient limitations. Abdelsalam teaches that the performance of a battery may be improved by selecting the bonding agent (i.e., binder) according to the major active component of the layer ([0216]). For instance, “a binder for a layer having silicon as the major active component is preferably selected from materials capable of accommodating this expansion with limited or no cracking” ([0218]). Furthermore, Abdelsalam teaches in an embodiment a first, low-silicon (i.e., no silicon) layer having graphite:VGCF:PVDF9400 in a 94:3:3 weight ratio ([0238]), and the second, high-silicon layer having active silicon:PAANa:SFG6:Cmix in a 70:14:12:4 ([0239]). In the first, low-silicon layer the mass percentage of binder is 6% (VGCF + PVDF9400) and in the second, high-silicon layer the mass percentage of binder is 14% (PAANa). Thus, Abdelsalam teaches wherein a mass content of the bonding agent contained in an active coating with high silicon content in the active slurry is higher than a mass content of the bonding agent contained in an active coating with low silicon content in the active slurry.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to have modified the silicon negative electrode sheet of claim 1 and the lithium ion battery of claim 13 as taught by CN’857 in view of CN’708, wherein a mass content of the 
Regarding claim 8, CN’857 in view of CN’708 and Abdelsalam teach the silicon negative electrode sheet of claim 4 as described above. CN’857 also teaches wherein a thickness of each of the -3-Docket No. ZLP1901489CN-USat least two active coatings is 20-90 µm. CN’857 teaches, “the low silicon content negative electrode coating layer has a thickness of 5 to 50 μm, and the high silicon content negative electrode coating layer has a thickness of 50 to 100 μm.” ([008]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the silicon negative electrode sheet of claim 4 as described above, wherein a thickness of each of the -3-Docket No. ZLP1901489CN-USat least two active coatings is 20-90 µm.
Regarding claim 20, CN’857 in view of CN’708 teach a lithium ion battery ([001]) comprising the silicon negative electrode sheet of claim 1 as described above. CN’857 in view of CN’708 would also necessarily teach wherein the through holes formed along the thickness direction of the active coatings and are arranged at the intervals over the active coatings. CN’857 in view of CN’708 would also necessarily teach limitations (a) and (c) (see §112 rejection above for the interpretation of the claim) in that the through holes thereby (a) facilitate storage of electrolyte ( “…the through holes in the silicon film can improve the wettability of the electrolyte 
Regarding limitation (b) of the through holes of claim 20, CN’857 would also necessarily teach wherein the through holes thereby (b) form gaps between silicon material particles of the silicon negative electrode sheet. Since CN’857 in view of CN’708 teach the same structure of the silicon negative electrode sheet, the same properties of (a)-(c) would be expected of CN’857 in view of CN’708. See MPEP 2112.01 §I.
CN’857 in view of CN’708 do not explicitly teach wherein the negative active materials contain graphite materials and form a graphite mesh structure to fix silicon particles (CN’857 teaches the genus of graphite, carbon, as described in relation to claims 4 and 16 above). It is noted that the term, “graphite mesh structure” is not defined by the specification and is therefore interpreted. The claim is interpreted under the broadest reasonable interpretation as meaning a network of graphite materials and silicon materials.
However, Abdelsalam teaches wherein the negative active materials contain graphite materials ([0050]- [0052]). Abdelsalam teaches that the graphite may be in the form of morphologies such as flakes, and meso-carbon microbeads ([0052]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to have modified the lithium ion battery having the negative electrode sheet of claim 1 as taught by CN’857 in view of CN’708 as described above, wherein the negative active materials contain graphite materials, such as the graphite flakes of Abdelsalam. The resulting combination would necessarily result in a graphite mesh structure that fixes silicon particles. The skilled person would have been motivated to incorporate the graphite of Abdelsalam in order to produce an anode .
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN’857 (CN108550857A) in view of CN’708 (CN101847708), as applied to claims 6 and 18 above, and further in view of CN’613 (CN105742613A). CN’613 was cited in an IDS. A machine translation of CN’613 accompanies this Action. Note that paragraph numbers were added to the machine translation for ease of reference.
Regarding claim 7, CN’857 in view of CN’708 teach the silicon negative electrode sheet of claim 6 as described above.
CN’857 in view of CN’708 do not explicitly teach wherein the number of layers of the at least two active coatings is equal to 5. CN’857 in view of CN’708 also do not teach where the first, second, third, fourth, and fifth coatings have a silicon content (by mass) of 20-50%, 15-40%, 10-30%, 5-20%, and less than 5%, respectively.
However, CN’613 relates to the design of lithium ion batteries having a gradient of silicon material and is thus analogous art to CN’857 and CN’708. CN’613 teaches a multilayer negative electrode ([005]) wherein at least two layers of negative electrode active material layers are used ([006]). CN’613 also teaches a gradient of silicon similar to CN’857 ([005]). The silicon (lithium ion kinetic performance enhancer (i.e., silicon), [009]) content in the innermost layer is from 9-39% ([045]), whereas the content is from 4-19.5% in the outermost layer. Moreover, CN’613 teaches that the content in each adjacent anode active material layer differs by 1-15%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I.
at least two layers and where the content in each adjacent active material layer differs by 1-15%. The skilled person would have been motivated to do so in order to increase the charging ability and increase the energy density of the silicon negative electrode in a lithium ion battery ([005]).
Regarding claim 19, CN’857 in view of CN’708 teach the lithium ion battery of claim 18 as described above.
CN’857 also teaches wherein a thickness of each of the -3-Docket No. ZLP1901489CN-USat least two active coatings is 20-90 µm. CN’857 teaches, “the low silicon content negative electrode coating layer has a thickness of 5 to 50 μm, and the high silicon content negative electrode coating layer has a thickness of 50 to 100 μm.” ([008]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I. 
CN’857 in view of CN’708 do not explicitly teach wherein the number of layers of the at least two active coatings is equal to 5. CN’857 in view of CN’708 also do not teach where the first, 
However, CN’613 relates to the design of lithium ion batteries having a gradient of silicon material and is thus analogous art to CN’857 and CN’708. CN’613 teaches a multilayer negative electrode ([005]) wherein at least two layers of negative electrode active material layers are used ([006]). CN’613 also teaches a gradient of silicon similar to CN’857 ([005]). The silicon (lithium ion kinetic performance enhancer (i.e., silicon), [009]) content in the innermost layer is from 9-39% ([045]), whereas the content is from 4-19.5% in the outermost layer. Moreover, CN’613 teaches that the content in each adjacent anode active material layer differs by 1-15%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the silicon negative electrode sheet of claim 6 as described above, wherein the negative electrode sheet includes five layers, wherein a thickness of each of the -3-Docket No. ZLP1901489CN-USat least two active coatings is 20-90 µm, the mass content of negative active materials in the first active coating is from 20-50% (e.g., per the innermost layer of CN’613 being from 9-39%), and wherein the mass content of silicon in the negative active materials in the fifth active coating is less than 5% (e.g., per the outermost layer of CN’613 being from 4-19.5%). Moreover, it would have been obvious before the effective filing date of the claimed invention to have included the second (silicon content of 15-40%), third (silicon content of 10-30%), and fourth (silicon content of 5-20%) active coatings as instantly claimed because CN’613 teaches at least two layers and where the content in each adjacent active material layer differs by 1-15%. The skilled person would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20210218019A1 discloses a similar multi-layered silicon negative electrode sheet ([0021]-[0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JASON BARTON/Examiner, Art Unit 1721     

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721